
	

113 HR 2856 IH: Captive Primate Safety Act
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2856
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. Fitzpatrick (for
			 himself, Mr. Blumenauer,
			 Mr. Moran,
			 Mr. Farr, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Lacey Act Amendments of 1981 to prohibit
		  importation, exportation, transportation, sale, receipt, acquisition, and
		  purchase in interstate or foreign commerce, or in a manner substantially
		  affecting interstate or foreign commerce, of any live animal of any prohibited
		  wildlife species.
	
	
		1.Short titleThis Act may be cited as the
			 Captive Primate Safety
			 Act.
		2.Addition of nonhuman primates to definition
			 of prohibited wildlife speciesSection 2(g) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3371(g)) is amended by inserting before the period at the end
			 or any nonhuman primate.
		3.Captive wildlife amendments
			(a)Prohibited actsSection 3 of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3372) is amended—
				(1)in subsection (a)—
					(A)in paragraph (2)—
						(i)in subparagraph (A), by inserting
			 or after the semicolon;
						(ii)in subparagraph (B)(iii), by striking
			 ; or and inserting a semicolon; and
						(iii)by striking subparagraph (C); and
						(B)in paragraph (4), by inserting or
			 subsection (e) before the period; and
					(2)in subsection (e)—
					(A)by striking (e) and all that
			 follows through paragraph (1) and inserting the following:
						
							(e)Captive Wildlife Offense
								(1)In
				generalIt is unlawful for
				any person to import, export, transport, sell, receive, acquire, or purchase in
				interstate or foreign commerce, or in a manner substantially affecting
				interstate or foreign commerce, any live animal of any prohibited wildlife
				species.
								;
				and
					(B)in paragraph (2)—
						(i)by striking so much as precedes
			 subparagraph (A) and inserting the following:
							
								(2)Limitation on
				applicationParagraph (1)
				does not apply to any person who—
								;
						(ii)in
			 subparagraph (A), by inserting before the semicolon at the end and does
			 not allow direct contact between the public and prohibited wildlife
			 species;
						(iii)in
			 subparagraph (B), by striking State-licensed wildlife
			 rehabilitator,;
						(iv)in subparagraph (C)—
							(I)in clauses (ii) and (iii), by striking
			 animals listed in section 2(g) each place it appears and
			 inserting prohibited wildlife species;
							(II)in clause (iv), by striking
			 animals and inserting prohibited wildlife
			 species; and
							(III)by striking
			 or after the semicolon at the end;
							(v)in subparagraph (D)—
							(I)by striking
			 animal each place it appears and inserting prohibited
			 wildlife species; and
							(II)by striking the
			 period at the end and inserting ; or; and
							(vi)by
			 adding at the end the following:
							
								(E)is transporting a
				nonhuman primate solely for the purpose of assisting an individual who is
				permanently disabled with a severe mobility impairment, if—
									(i)the nonhuman
				primate is a single animal of the genus Cebus;
									(ii)the nonhuman primate was obtained from, and
				trained at, a licensed nonprofit organization that before July 18, 2008, was
				exempt from taxation under section 501(a) of the Internal Revenue Code of 1986
				and described in sections 501(c)(3) and 170(b)(1)(A)(vi) of such Code on the
				basis that the mission of the organization is to improve the quality of life of
				severely mobility-impaired individuals;
									(iii)the person
				transporting the nonhuman primate is a specially trained employee or agent of a
				nonprofit organization described in clause (ii) that is transporting the
				nonhuman primate to or from a designated individual who is permanently disabled
				with a severe mobility impairment;
									(iv)the person
				transporting the nonhuman primate carries documentation from the applicable
				nonprofit organization that includes the name of the designated individual
				referred to in clause (iii);
									(v)the nonhuman
				primate is transported in a secure enclosure that is appropriate for that
				species;
									(vi)the nonhuman
				primate has no contact with any animal or member of the public, other than the
				designated individual referred to in clause (iii); and
									(vii)the
				transportation of the nonhuman primate is in compliance with—
										(I)all applicable
				State and local restrictions regarding the transport; and
										(II)all applicable
				State and local requirements regarding permits or health
				certificates.
										.
						(b)Civil PenaltiesSection 4(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3373(a)) is amended—
				(1)in paragraph (1), by inserting
			 (e), after subsections (b), (d),; and
				(2)in paragraph (1), by inserting ,
			 (e), after subsection (d).
				(c)Criminal PenaltiesSection 4(d) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3373(d)) is amended—
				(1)in paragraphs (1)(A) and (1)(B) and in the
			 first sentence of paragraph (2), by inserting (e), after
			 subsections (b), (d), each place it appears; and
				(2)in paragraph (3), by inserting ,
			 (e), after subsection (d) .
				(d)Effective date;
			 regulations
				(1)Effective
			 dateSubsections (a) through (c), and the amendments made by
			 those subsections, shall take effect on the earlier of—
					(A)the date of
			 promulgation of regulations under paragraph (2); and
					(B)the expiration of
			 the period referred to in paragraph (2).
					(2)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Interior shall promulgate regulations implementing the amendments made by
			 this section.
				4.Applicability provision
			 amendmentSection 3 of the
			 Captive Wildlife Safety Act (117 Stat. 2871; Public Law 108–191) is
			 amended—
			(1)in subsection (a), by striking (a)
			 In
			 general.—Section 3 and inserting Section
			 3; and
			(2)by striking subsection (b).
			5.RegulationsSection 7(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following:
			
				(3)The Secretary shall, in consultation with
				other relevant Federal and State agencies, promulgate regulations to implement
				section
				3(e).
				.
		
